DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evacuation mechanism configured to evacuate fluid” and “irrigation mechanism configured to transmit fluid” in claims 1 and 22. These limitations use a generic placeholder (evacuation mechanism/irrigation mechanism) coupled with functional language (configured to evacuate fluid/configured to transmit fluid) without reciting sufficient structure to perform the recited function, wherein the generic placeholder is not preceded by s structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the specification discloses that the “evacuation and irrigation elements may comprise one or more fluid paths configured to deliver fluid to or evacuate fluid from a surgical field” in paragraphs [0064] and [0073]-[0077]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 3 objected to because of the following informalities:  “the second end” in line 3 should be written “a second end”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell et al., (US 20150080876; hereinafter Worrell) in view of Garrison et al., (US 20130190753; hereinafter Garrison).
Regarding claim 1, Worrell discloses (Figures 1A-2) a surgical instrument comprising: a handle assembly (7); a shaft (10) coupled to a distal end of the handle assembly (7); an end effector (13) coupled to a distal end of the shaft (10), the end effector (13) comprising: a first jaw (15a); a second jaw (15b), wherein the first jaw (15a) and the second jaw (15b) cooperate to capture tissue therebetween and wherein at least one of the first and second jaws (15a, 15b) is configured to transmit electrosurgical energy to coagulate the tissue ([0056]-[0057]); an evacuation mechanism (vacuum system) configured to evacuate fluid ([0052], [0075]); and an irrigation mechanism (fluid delivery system) configured to transmit fluid ([0058]-[0059]); and a clamp arm (20c) coupled to the first jaw and configured to open the first jaw about a hinge coupled to the shaft when the clamp arm (20c) is depressed by a finger of a user of the surgical instrument, as seen in Figure 1B ([0056]-[0057]).
Worrell fails to disclose a spring torsion system configured to close the first jaw onto the second jaw while no force is exerted on the clamp arm, wherein the spring torsion system comprises a cylindrical compression spring disposed proximal to the clamp arm and in mechanical linkage with a horizontal bar. However, Garrison teaches (Figure 1B) a surgical instrument including a spring torsion system configured to close a first jaw (310/320) onto a second jaw (320/310) wherein the spring torsion system comprises a cylindrical compression spring (131) disposed proximal to a clamp arm (40) and in mechanical linkage with a horizontal bar (130), ([0028]-[0035]: bar 130 works with spring 131 and clamp arm 40 to open and close the jaws 310/320 through the drive element 150). It would have been obvious to substitute the drive system disclosed by Worrell with the spring torsion system taught by Garrison because both systems perform the same function of providing a drive to open and close the jaws, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B). Furthermore, since the jaws are biased in the closed position in Worrell, the modified device would include the spring torsion system configured to close the first jaw onto the second jaw while no force is exerted on the clamp arm.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of Garrison, as applied to claim 1, and further in view of Miyawaki et al., (US 6193709; hereinafter Miyawaki).
Regarding claim 3-5, Worrell in view of Garrison teaches the surgical instrument of claim 1, but fails to teach a rotatable mechanical bar pivotally coupled to the clamp arm on a first end and pivotally coupled to the horizontal bar of the spring torsion system on the second end opposite the first end, wherein the rotatable mechanical bar is positioned at a first angle greater than 45 degrees and less than 90 degrees from horizontal when the first jaw is closed onto the second jaw, and wherein the rotatable mechanical bar is positioned at a second angle less than 45 degrees and greater than 0 degrees from horizontal when the clamped arm is pressed and the first jaw is in an open position. However, Miyawaki teaches (Figures 14-15) a surgical instrument which includes a rotatable mechanical bar (275e) pivotally coupled to a clamp arm (proximal neck of first jaw 282) on a first end and pivotally coupled to a horizontal bar (252) of the drive system on the second end opposite the first end, wherein the edge of the rotatable mechanical bar (275e) located next to pin (273) is positioned at a first angle approximately greater than 45 degrees and less than 90 degrees from horizontal when the first jaw (282) is closed onto the second jaw (251), and wherein the edge of the rotatable mechanical bar (275e) located next to pin (273) is positioned at a second angle approximately less than 45 degrees and greater than 0 degrees from horizontal when the clamped arm (proximal neck of first jaw 282) is pressed and the first jaw (282) is in an open position (Col. 14, line 49 – Col. 15, line 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bar system coupled to the horizontal bar of the drive system taught by Worrell in view of Garrison with the bar system coupled to the horizontal bar of the drive system taught by Miyawaki because both systems perform the same function of providing a means to open and close the jaws, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., (US 20060106379; hereinafter O’Brien) in view of Ellman, (US 20140276757) and Conley et al., (US 20110319889; hereinafter Conley).
Regarding claims 17-18, O’Brien discloses (Figures 51-53) a surgical device, comprising: a handle (formed by mating elements 20a and 20b) comprising a power control member ([0075]: power switch 15a may be located on the handle, as shown in the generic embodiment of Figure 9); an end effector (shown in Figure 53) comprising a first electrode (25a) and a second electrode (25b), wherein the first electrode has a first electrical polarity and the second electrode has a second and opposing polarity ([0275]-[0276]), an irrigation lumen ([0283]: element 120), and an elongate member (formed by mating elements 134a and 134b) connecting the handle and the end effector ([0275]-[0276]), wherein each of the first electrode (25a) and the second electrode (25b) extends distally from a distal end of the elongate member (134a, 134b), and wherein the first electrode (25a) and the second electrode (25b) remain in stationary positions with respect to each other ([0275]-[0283]).
O’Brien fails to disclose an evacuation lumen, wherein the handle further comprises an irrigation control member and an evacuation control member. However, Ellman teaches (Figure 23) a surgical device including an evacuation lumen (2310), ([0070]), wherein a handle comprises an irrigation control member ([0066]: buttons 2050/2060/2070), and an evacuation control member ([0070]: footswitch/button/trigger used to control fluid uptake system 2310). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include an evacuation lumen, wherein the handle further comprises an irrigation control member and an evacuation control member, as taught by Ellman, because the modification would pull excess liquid/mist/body fluids from the surgery site in order to improve operation of the bipolar electrode, thereby improving the performance of the surgical procedure (Ellman; [0070]). 
O’Brien/Ellman fails to teach a boot around the end effector, wherein the boot is configured to surround a distal end of the end effector, the first electrode, the second electrode, the evacuation lumen, and the irrigation lumen, and wherein the boot is configured to extend in a distal direction beyond the distal end of the first electrode and the distal end of the second electrode, wherein the boot comprises an opening on a side surface of the boot. However, Conley (Figures 13-14) teaches a surgical instrument having a boot (138) around an end effector (100, 102), wherein the boot (138) is configured to surround a distal end of the end effector (100, 102), and wherein the boot (138) is configured to extend in a distal direction, wherein the boot (138) comprises an opening (150) on a side surface of the boot (138), ([0070]-[0071]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien/Ellman to include a boot around the end effector wherein the boot comprises an opening on a side surface of the boot, as taught by Conley, because the modification would ensure that the only tissue to be treated is adjacent the distal end surfaces of the electrodes and not tissue which may be adjacent the side surfaces of electrodes (Conley; [0070]) for targeted treatment. Furthermore, since the boot would surround a distal end of the end effector in the modified device, the boot would specifically surround the first electrode, the second electrode, the evacuation lumen, and the irrigation lumen, wherein the boot would be configured to extend in a distal direction which extends beyond the distal end of the first electrode and the distal end of the second electrode.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Ellman and Conley, as applied to claim 17, and further in view of Townsend, (US 20090088744).
Regarding claims 19-21, O’Brien/Ellman/Conley teaches the device of claim 17, but fails to teach that the boot comprises one or more ribs on a side surface, the boot comprises an S-wave portion on a side surface, and the boot comprises a shape that is configured to change to conform to a tissue surface when pressed thereagainst. However, Townsend (Figures 19A-B) teaches a surgical instrument having a boot (2000) around an end effector, wherein the boot (2000) comprises one or more ribs (2010a-2010h) on a side surface ([0103]), the boot (2000) comprises an S-wave portion on a side surface ([0129]: the boot may assume substantially any shape such as, but not limited to, an oval, a circle, a square, or a rectangle, and also include irregular shapes necessary to cover at least a portion of the jaw members and the associated elements; therefore, the irregular shape may comprise an S-wave portion on a side portion), and the boot (2000) comprises a shape that is configured to change to conform to a tissue surface when pressed thereagainst ([0103]: the boot may be elastomeric; therefore, the shape of the boot is configured to change to conform to a tissue surface when pressed thereagainst). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien/Ellman/Conley such that the boot comprises one or more ribs on a side surface, the boot comprises an S-wave portion on a side surface, and the boot comprises a shape that is configured to change to conform to a tissue surface when pressed thereagainst, as taught by Townsend, because the modification would reduce the overall surface friction of the boot during operation (Townsend; [0103]) for easier use. 
Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of Shelton et al., (WO 2012044555; hereinafter Shelton).
Regarding claim 22, Worrell discloses (Figures 1A-2 and 9) an end effector (13) of a surgical device comprising: a movable first jaw (15a); a fixed second jaw (15b), wherein the first jaw and the second jaw cooperate to capture a tissue therebetween using a system for opening and closing the jaws ([0056]-[0057]) and wherein at least one of the first jaw and the second jaw is configured to transmit electrosurgical energy to coagulate the tissue ([0056]-[0057]); an evacuation mechanism (vacuum system) configured to evacuate fluid ([0052], [0075]); and an irrigation mechanism (fluid delivery system) configured to transmit fluid ([0058]-[0059]), and an evacuation path (fluid path 2223a ending in fluid ports 2225f-j, which would be within fixed jaw 15b) fluidically coupled to the evacuation mechanism or an irrigation path (fluid path 2223a ending in fluid ports 2225f-j, which would be within fixed jaw 15b) fluidically coupled to the irrigation mechanism ([0075]). Therefore, Worrell discloses substantially all the limitations of the claim except that the evacuation path or the irrigation path opens or ends at a distal end of the fixed second jaw. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the fluid ports (2225) disclosed by Worrell to the distal end of the fixed second jaw 15b such that the evacuation/irrigation path (2223a) opens or ends at a fluid port (2225) located at a distal end of the fixed second jaw, since providing additional fluid ports to provide the same purpose of irrigation or evacuation of fluids involves routine skill in the art and a predictable result would ensue. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Worrell fails to disclose a closure saddle in mechanical communication with only the first jaw; a closure tube in mechanical communication with the closure saddle, wherein the closure saddle is configured to adjust a position of the first jaw with respect to the second jaw based on a position of the closure tube, a cam configured to engage a portion of the closure saddle, wherein the cam is movable within a closure slot. However, Shelton teaches (Figures 50-53) a surgical instrument having a closure saddle (690) in mechanical communication with a first jaw (615); a closure tube (682) in mechanical communication with the closure saddle (690), wherein the closure saddle (690) is configured to adjust a position of the first jaw (615) with respect to a second jaw (613) based on a position of the closure tube (690), a cam (618, 624) configured to engage a portion of the closure saddle, wherein the cam is movable within a closure slot ([0007], [0348]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the system for opening and closing the jaws disclosed by Worrell with the system for opening and closing the jaws taught by Shelton because both systems perform the same function of opening and closing the jaws, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B). Furthermore, since only the first jaw 15a disclosed by Worrell would be moveable, while the second jaw 15b is fixed, the closure saddle of the modified device would only be in communication with the first jaw to move it between the open and closed configurations. 
Regarding claim 23, Worrell in view of Shelton further teaches (Figures 50-53) that the position of the first jaw (615) with respect to the second jaw (613) is a closed position when the closure tube (690) is in a proximal position (Shelton; [0007], [0348]).
Regarding claim 24, Worrell in view of Shelton further teaches (Shelton; Figures 50-53) that the position of the first jaw (615) with respect to the second jaw (613) is an open position when the closure tube (690) is in a distal position (Shelton; [0007], [0348]).
Regarding claim 25, Worrell in view of Shelton further teaches (Shelton; Figures 50-53) that the closure tube (690) is configured to translate in a longitudinal direction (Shelton; [0007], [0348]).
Regarding claim 26, Worrell in view of Shelton further teaches (Shelton; Figures 50-53) a pivot pin (626) in mechanical communication with the first jaw (615) wherein the first jaw (615) is configured to pivot about an axis of the pivot pin (626), ([0343]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of Shelton, as applied to claim 22, and further in view of Dycus et al., (US 20030181910; hereinafter Dycus).
Regarding claim 28, Worrell in view of Shelton teaches the end effector of claim 22, but fails to teach that at least one of the first jaw and the second jaw comprises one or more insulated pins configured to separate and insulate the first jaw and the second jaw when the first jaw and the second jaw are in a closed position. However, Dycus teaches (Figure 4) a surgical instrument having an end effector in which at one of the first jaw and the second jaw (80, 82) comprises one or more insulated pins (139) configured to separate and insulate the first jaw and the second jaw (80, 82) when the first jaw and the second jaw are in a closed position ([0017]-[0018], [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worrell in view of Shelton such that at least one of the first jaw and the second jaw comprises one or more insulated pins configured to separate and insulate the first jaw and the second jaw when the first jaw and the second jaw are in a closed position, as taught by Dycus, because the modification would control the gap distance between the jaw members when tissue is held therebetween (Dycus; [0017]).
Response to Arguments
Applicant’s arguments filed 12/28/2021 have been fully considered.
Applicant’s arguments regarding amended claim 1 are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Garrison, which teaches a cylindrical compression spring disposed proximal to the clamp arm and in mechanical linkage with a horizontal bar. In combination with the surgical instrument disclosed by Worrell, the Worrell/Garrison combination teaches the invention as claimed at least in amended claim 1.
Applicant’s argument regarding the embodiment of Fig. 25 disclosed by Ellman failing to disclose the newly added claim limitation “wherein the irrigation lumen is disposed between the first electrode and the second electrode” is found to be persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references O’Brien and Conley. Specifically, O’Brien teaches a surgical device with a bipolar end effector comprising an irrigation lumen between first and second electrodes. In combination with Ellman, which teaches a surgical device comprising an evacuation lumen and irrigation/evacuation control members, and Conley, which teaches a boot around the end effector, the O’Brien/Ellman/Conley combination teaches the invention as claimed at least in amended claim 17. Additionally, Examiner notes that Applicant’s argument, regarding Townsend failing to teach a first electrode and a second electrode that remain in stationary positions with respect to each other, is irrelevant to both the current and previous rejections of claim 17. This limitation is disclosed by O’Brien in the current rejection of claim 17 and was disclosed by Ellman in the previous rejection of claim 17. 
Regarding Applicant's arguments that the Worrell/Shelton combination fails to teach amended claim 22, Examiner respectfully disagrees. As explained in the rejection above, Worrell discloses substantially all the limitations of the claim except that the evacuation path or the irrigation path opens or ends at a distal end of the fixed second jaw. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the fluid ports 2225 disclosed by Worrell to the distal end of the fixed second jaw 15b such that the evacuation/irrigation path 2223a opens or ends at a fluid port 2225 located at a distal end of the fixed second jaw, since providing additional fluid ports to provide the same purpose of irrigation or evacuation of fluids involves routine skill in the art and a predictable result would ensue. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Therefore, Examiner maintains that the rejections using the Worrell/Shelton combination remain tenable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794